STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA IN THE NO. 2022 CW 0781
INTEREST OF G.C.

SEPTEMBER 26, 2022

 

In Re: Brittany Tucker, applying for supervisory writs, City
Court in and for the Parish of East St. Tammany, No.
2021-JS-2971.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED. The criteria set forth in Herlitz Construction
Co., Ince. v. Hotel Investors of New Iberia, Inc., 396 So.2d 878
(La. 1981) (per curiam) are not met.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A.snf

DEPUTY CLERK OF COURT
FOR THE COURT